HARALSON, J.-
The question of the intent with wJiich the defendant took and carried away the yearling, wa$;not free from doubt, and was one of inference from the evidence, proper to be determined by the jury. There were conflicts in the evidence, — some tending to establish the case for the State,- — -and different inferences, as to the intent of the defendant in taking the animal, may be reasonably drawn from it. In such a case, the general charge in favor of the defendant, was properly refused.—Johnson v. The State, 73 Ala. 523; Bromley v. Birmingham Min. R. R. Co., 95 Ala. 397; 11 So. Eep. 341.
Affirmed.